DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/16/2021, in which claims 1 - 20 are pending and presented for examination. Application 17477257, filed 09/16/2021 Claims Priority from Provisional Application 63079933, filed 09/17/2020

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 12/08/2021, 04/22/2022, and 08/02/2022 based on the provisions of 37 CFR § 1.97.  

Claim Analysis - 35 USC § 112
Claim limitations 9 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses functional language including the terms “processor configured” without reciting sufficient structure to achieve the function.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification however appears to show the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. (See Par. 0292 and Fig. 2: block diagram of a video processing apparatus 3600 including video processing hardware 3606 included in the processor 3602, e.g., a graphics co-processor)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US  20210194946 A1), in view of Maze et al. (US 20200245041 A1), hereinafter “Maze.”

	In regard to claim 1, Hannuksela discloses: a method of processing video data, (Hannuksela, Fig.1 and Par. 0055: apparatus 50 receives video image data for processing) comprising: 
 	performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; (See Hannuksela, Pars. 0065 - 0069: available media file format; Fig. 9 and Pars. 0235, and 0400: data format conversion; See also Pars. 0068 and 0069: file includes media data and metadata that are encapsulated into boxes; media data may be provided in a media data ‘mdat’ box; movie ‘moov’ box may include one or more tracks, and each track may reside in one corresponding track ‘trak’ box)
	While Hannuksela is not specific about the subsequent limitations, Maze teaches those features in disclosing: wherein the one or more bitstreams include coded subpictures of the visual media data, (See Maze, Pars. 0014 - 0016: method for generating one or more media files based on timed media data, and for obtaining the timed media data comprising the samples, creating tracks each comprising at least a part of at least one of the obtained samples) and 
wherein the format rule specifies that a container of boxes of subpicture entity groups indicating rules for processing the coded subpictures is included in a file-level box. (See Maze, Pars. 0008 and 0108 - 0109: An empty container box (Groups List box (‘grpl’)) located in a file-level Meta Box (‘meta’) can contain a list of group description boxes called EntityToGroupBox; - (i.e., disclosing that a Groups List box “grpl” is located in a file-level Meta Box and contains a list of group description boxes called EntityToGroupBox, which maps entities, such as subpicture tracks, to groups)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Hannuksela and Maze, before him/her, to combine the features of those references in order to implement a method of processing video data, comprising performing a conversion between visual media data and a visual media file, so as to provide a flexible and extensible format that facilitates interchange, and presentation of the media data and to improve stream management.
	 
	In regard to claim 2, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the format rule further specifies that the container of the boxes of the subpicture entity groups is not included in boxes at other levels than a file level. (See Maze, Pars. 0093 and 0098: description of groups of tracks, where each group shares a particular characteristic or the tracks within a group have a particular relationship. This track group box is an empty container as defined; track group box can contain a set of track group type boxes; - (Dependent claim 2 does not appear to contain any additional features which, in combination with the features of Claim 1, meet the requirements of the EPC with respect to novelty (Article 54(1) and (2) EPC); – Moreover, Maze teaches in Par. 0111, using a file-level movie box disclosed as an alternative embodiment, which implies that this is not part of the embodiment cited) 
 
	In regard to claim 3, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the subpicture entity groups include a first subpicture entity group that indicate the rules for processing the coded subpictures within a group. (See Maze, Pars. 0176: rule applied to sample_group; - Moreover, dependent claim 3 does not appear to contain any additional features which, in combination with the features of Claim 1, meet the requirements of the EPC with respect to novelty)
  
	In regard to claim 4, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the subpicture entity groups include a second subpicture entity group that indicate the rules for processing the coded subpictures with different coding properties (Maze teaches that the EntityToGroupBox maps entities to groups (See Pars. 0109 - 0115). Maze further discloses to provide different resolution levels of a single video using different rack groups defined in the GroupsListBox (Refer to Figs. 7, 8 and Pars. 0217 - 0221); - Rationale applied to rejection of claim 3 applies, mutatis mutandis, to rejection of claim 4, since dependent claim 4 does not appear to contain any additional features which, in combination with the features of Claim 1, meet the requirements of the EPC with respect to novelty, in regard to the disclosures of the cited references, and in view of a second subpicture entity group different coding properties in the rules for processing the coded subpictures). 
 
	In regard to claim 5, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the format rule further specifies to add sample groups to carry information as carried by the subpicture entity groups to support a case where subpicture information is inconsistent through an entire time duration of the track. (Maze teaches that the same group_ids as in the EntityToGroupBox are also used in sample groups (Pars. 0182 - 0187); - Rationale applied to rejection of claim 1 is also applicable to claim 5 as dependent claim from claim 1.  Moreover, the additional limitations as specified merely represent a variation of the format rule. So Claim 5 does not appear to contain any additional features which, in combination with the features of Claim 1, meet the requirements of the EPC with respect to novelty) 
 
	In regard to claim 6, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the visual media data is processed by a versatile video coding (VVC), and the one or more tracks are VVC tracks. (See Hannuksela, Pars. 0123 and 0124: aspects of the invention may be applied to VVC; a collector track may represent a bitstream conforming to a video codec specification, such a HEVC or H.266/VVC) 

	In regard to claim 7, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein the conversion comprises generating the visual media file and storing the one or more bitstreams to the visual media file according to the format rule. (See Maze, Par. 0004: teaching of storing the generated ISO BMFF file; - Rationale applied to rejection of claim 1 is also applicable to claim 5 as dependent claim from claim 1.  Moreover, the additional limitations added to claim 1 to make up claim 7 merely represents routine operations generating a file and storing a file according to a format rule. So Claim 7 does not contain any additional features which, in combination with the features of Claim 1, meet the requirements of novelty)
 
	In regard to claim 8, the combination of Hannuksela and Maze discloses: the method of claim 1, wherein, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the one or more bitstreams. (See Maze, Pars. 0197 -0201: reconstruction of the full video source or a partial video source; See also Par. 0229 – 0233; - Maze teaches further that the media client parses the media file (See Pars. 0075 and 0076))  

	In regard to claim 9, the combination of Hannuksela and Maze discloses: an apparatus of processing visual media data, comprising a processor configured to implement a method (See Hannuksela, Par. 0052: apparatus 50 may comprise a controller 56, processor or processor circuitry for controlling the apparatus 50; See also Maze, Pars. 0003 and 0055: disclosure of a processor to carry out the method and to store generated file)  comprising: performing a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; wherein the one or more bitstreams include coded subpictures of the visual media data, and wherein the format rule specifies that a container of boxes of subpicture entity groups indicating rules for processing the coded subpictures is included in a file-level box. (Refer to rationale applied to rejection of claim 1, in regard to the above limitations that are similar to those disclosed in claim 1) 

	In regard to claim 10, the combination of Hannuksela and Maze discloses: the apparatus of claim 9, wherein the format rule further specifies that the container of the boxes of the subpicture entity groups is not included in boxes at other levels than a file level. (Refer to rationale applied to rejection of claim 2, in regard to the above limitation added to claim 9 to make up claim 10, as it is similar to the limitation disclosed in claim 2)
  
	In regard to claim 11, the combination of Hannuksela and Maze discloses: the apparatus of claim 9, wherein the subpicture entity groups include a first subpicture entity group that indicate the rules for processing the coded subpictures within a group. (Refer to rationale applied to rejection of claim 3, in regard to the above limitation added to claim 9 to make up claim 11, as it is similar to the corresponding limitation disclosed in claim 3) 
 
	In regard to claim 12, the combination of Hannuksela and Maze discloses: the apparatus of claim 9, wherein the subpicture entity groups include a second subpicture entity group that indicate the rules for processing the coded subpictures with different coding properties. (Refer to rationale applied to rejection of claim 4, in regard to the above limitation added to claim 9 to make up claim 12, as it is similar to the corresponding limitation disclosed in claim 4)  

	In regard to claim 13, the combination of Hannuksela and Maze discloses: the apparatus of claim 9, wherein the format rule further specifies to add sample groups to carry information as carried by the subpicture entity groups to support a case where subpicture information is inconsistent through an entire time duration of the track. (Refer to rationale applied to rejection of claim 5, in regard to the above limitation added to claim 9 to make up claim 12, as it is similar to the corresponding limitation disclosed in claim 5) 
 
	In regard to claim 14, the combination of Hannuksela and Maze discloses: a non-transitory computer-readable recording medium storing instructions that cause a processor to: perform a conversion between visual media data and a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; wherein the one or more bitstreams include coded subpictures of the visual media data, and wherein the format rule specifies that a container of boxes of subpicture entity groups indicating rules for processing the coded subpictures is included in a file-level box. (Claim 14 is a non-transitory computer-readable recording medium storing instructions that cause a processor to perform the same functions as the method of claim 1 or the apparatus of claim 9. Thus rationale applied to claim 1 also applies, mutatis mutandis to rejection of claim 14) 
  
	In regard to claim 15, the combination of Hannuksela and Maze discloses: the non-transitory computer-readable recording medium of claim 14, wherein the format rule further specifies that the container of the boxes of the subpicture entity groups is not included in boxes at other levels than a file level. (Refer to rationale applied to rejection of claim 2, in regard to the above limitation added to claim 14 to make up claim 15, as it is similar to the limitation disclosed in claim 2) 
 
	In regard to claim 16, the combination of Hannuksela and Maze discloses: the non-transitory computer-readable recording medium of claim 14, wherein the subpicture entity groups include a first subpicture entity group that indicate the rules for processing the coded subpictures within a group. (Refer to rationale applied to rejection of claim 3, in regard to the above limitation added to claim 14 to make up claim 16, as it is similar to the corresponding limitation disclosed in claim 3)   

	In regard to claim 17, the combination of Hannuksela and Maze discloses: the non-transitory computer-readable recording medium of claim 14, wherein the subpicture entity groups include a second subpicture entity group that indicate the rules for processing the coded subpictures with different coding properties. (Refer to rationale applied to rejection of claim 4, in regard to the above limitation added to claim 14 to make up claim 17, as it is similar to the corresponding limitation disclosed in claim 4)  

	In regard to claim 18, the combination of Hannuksela and Maze discloses: the non-transitory computer-readable recording medium of claim 14, wherein the format rule further specifies to add sample groups to carry information as carried by the subpicture entity groups to support a case where subpicture information is inconsistent through an entire time duration of the track. (Refer to rationale applied to rejection of claim 5, in regard to the above limitation added to claim 14 to make up claim 18, as it is similar to the corresponding limitation disclosed in claim 5) 
 
	In regard to claim 19, the combination of Hannuksela and Maze discloses: a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, (See Hannuksela, Par. 0215: Generating viewport-dependent bitstreams that use viewport-independent projection formats; See also Par. 0415 - 0416) wherein the method comprises: generating a visual media file that includes one or more tracks that store one or more bitstreams of the visual media data according to a format rule; wherein the one or more bitstreams include coded subpictures of the visual media data, and wherein the format rule specifies that a container of boxes of subpicture entity groups indicating rules for processing the coded subpictures is included in a file-level box. (Refer to rationale applied to rejection of claim 1, in regard to the above limitations that are similar to those disclosed in claim 1)   

	In regard to claim 20, the combination of Hannuksela and Maze discloses: the non-transitory computer-readable recording medium of claim 19, wherein the format rule further specifies that the container of the boxes of the subpicture entity groups is not included in boxes at other levels than a file level. (Refer to rationale applied to rejection of claim 2, in regard to the above limitation that is similar to that disclosed in claim 2)


References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hannuksela et al. (US 20200304820 A1) teaches METHOD AND APPARATUS FOR EMPLOYING PATTERNS IN SAMPLE METADATA SIGNALLING IN MEDIA CONTENT.
Wang (US 20220086431 A1) teaches HANDLING OF NON-VCL NAL UNITS IN PICTURE UNIT CONSTRUCTION.
Denoual et al. (WO 2021259611 A1) teaches METHOD AND APPARATUS FOR ENCAPSULATING ANNOTATED REGION IN ISOBMFF TRACKS.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487